 



Exhibit 10.21
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
     THIS AMENDED AND RESTATED AGREEMENT (“Agreement”), made and entered into
this 5th day of March, 2008 (the “Effective Date”), by and between Ferrellgas,
Inc. (the “Company”) and Stephen L. Wambold (the “Executive”);
WITNESSETH THAT:
     WHEREAS, the Company and the Executive are parties to a Change in Control
Agreement dated as of October 10, 2006 (the “Prior Agreement”);
     WHEREAS, the Company wishes to continue to assure itself of the continuity
of the Executive’s service in the event of a Change in Control (as defined
below);
     WHEREAS, the Company and the Executive now desire to amend the Prior
Agreement to reflect certain changes in law and to make certain other changes;
and
     WHEREAS, the Company and the Executive accordingly desire to enter into
this Agreement on the terms and conditions set forth below;
     NOW, THEREFORE, in consideration of the premises and mutual covenants set
forth herein, IT IS HEREBY AGREED by and between the parties as follows:
     1. Agreement Term. The “Agreement Term” shall begin on the Effective Date
and shall continue through December 31, 2008, subject to the following:

(a)   As of December 31, 2008, and on each December 31 thereafter, the Agreement
Term shall automatically be extended for one additional year unless, not later
than the preceding June 30, either party shall have given notice that such party
does not wish to extend the Agreement Term.

(b)   If a Change in Control occurs during the Agreement Term (as it may be
extended from time to time), the Agreement Term shall continue for a period of
twenty-four calendar months beyond the calendar month in which such Change in
Control occurs and, following an extension in accordance with this subparagraph
(b), no further extensions shall occur under subparagraph 1(a).

     2. Certain Definitions. In addition to terms otherwise defined herein, the
following capitalized terms used in this Agreement shall have the meanings
specified:

(a)   Board. The term “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



(b)   Cause. The term “Cause” means:

  (i)   the willful and continued failure by the Executive to substantially
perform his duties for the Company (other than any such failure resulting from
the Executive’s being disabled) within a reasonable period of time after a
written demand for substantial performance is delivered to the Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed his duties;     (ii)
  the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise; or     (iii)   the
engaging by the Executive in egregious misconduct involving serious moral
turpitude to the extent that, in the reasonable judgment of the Board, the
Executive’s credibility and reputation no longer conform to the standard of the
Company’s executives.

For purposes of this Agreement, no act, or failure to act, on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Company.

(c)   Change in Control. The term “Change in Control” means the first to occur
of any of the following that occurs after the Effective Date:

  (i)   any merger or consolidation of the Company in which the Company is not
the survivor;     (ii)   any sale of all or substantially all of the common
stock of Ferrell Companies, Inc. by the Ferrell Companies, Inc. Employee Stock
Ownership Trust;     (iii)   a sale of all or substantially all of the common
stock of the Company;     (iv)   a replacement of the Company as the General
Partner of Ferrellgas Partners, L.P.;     (v)   a public sale of at least
51 percent of the equity of Ferrell Companies, Inc.; or     (vi)   such other
transaction designated as a Change in Control by the Board.

2



--------------------------------------------------------------------------------



 



(d)   COBRA. The term “COBRA” means continuing group health coverage required by
section 4980B of the Code or sections 601 et. seq. of the Employee Retirement
Income Security Act of 1974, as amended.

(e)   Code. The term “Code” means the Internal Revenue Code of 1986, as amended.

(f)   Covered Termination. The Executive will incur a “Covered Termination” upon
his Termination Date if the Termination Date occurs (i) during the Agreement
Term, (ii) upon or following a Change in Control, and (iii) on account of
termination of employment by the Executive for Good Reason or by Company for
reasons other than for Cause.

(g)   Good Reason. The term “Good Reason” means any of the following:

  (a)   A reduction in excess of 10% in the Executive’s base salary or target
incentive potential as compared to his base salary or target incentive in effect
immediately prior to the Change in Control;     (b)   A material diminution in
the Executive’s authority, duties or responsibilities as compared to his
authority, duties or responsibilities immediately prior to the Change in
Control;     (c)   The relocation of the Executive’s principal office location
to a location which is more than 50 highway miles from the location of the
Executive’s principal office location immediately prior to the Change in
Control; or     (d)   The Company’s material breach of any material term of this
Agreement.

Notwithstanding any other provision of this Agreement to the contrary, the
Executive’s Termination Date shall not be considered to be on account of Good
Reason unless the Executive provides notice of the event or condition that the
Executive believes to constitute Good Reason within 180 days of the date on
which the event first occurs or the condition first exists, the Company does not
cure such event or condition within 30 days following the date the Executive
provides notice and the Executive resigns his employment with the Company and
its affiliates for Good Reason within the Agreement Term.

(h)   Termination Date. The term “Termination Date” with respect to the
Executive means the date on which the Executive’s employment with the Company
and its affiliates terminates for any reason, including voluntary resignation.
If the Executive becomes employed by the entity into which the Company is
merged, or the purchaser of substantially all of the assets of the Company, or a
successor to such entity or purchaser, the Executive’s Termination Date shall
not be treated as having occurred for

3



--------------------------------------------------------------------------------



 



    purposes of this Agreement until such time as the Executive terminates
employment with the successor and its affiliates (including, without limitation,
the merged entity or purchaser). If the Executive is transferred to employment
with an affiliate (including a successor to the Company, and regardless of
whether before, on, or after a Change in Control), such transfer shall not
constitute the Executive’s Termination Date for purposes of this Agreement.

     3. Payments and Benefits. If the Executive’s Termination Date occurs as the
result of a Covered Termination, the Executive shall be entitled to the
following payments and benefits:

(a)   The Executive will be entitled to a payment equal to two times the
Executive’s annual base salary in effect immediately prior to the Change in
Control (without regard to any reduction thereof in contemplation of the Change
in Control).

(b)   The Executive will be entitled to a payment equal to two times the
Executive’s target bonus, at his target bonus rate in effect immediately prior
to the Change in Control (without regard to any reduction thereof in
contemplation of the Change in Control).

(c)   For the two year period following the Termination Date, the Executive
shall be entitled to receive continuing group medical coverage for himself and
his dependents (on a non-taxable basis, including if necessary, payment of any
gross-up payments necessary to result in net non-taxable benefits), which
coverage is not materially less favorable to the Executive than the group
medical coverage which was provided to the Executive by the Company or its
affiliates immediately prior to the Change in Control. To the extent applicable
and to the extent permitted by law, any continuing coverage provided to the
Executive and/or his dependents pursuant to this subparagraph (c) shall be
considered part of, and not in addition to, any coverage required under COBRA.

(d)   The Executive will be provided with professional outplacement services for
a period of not more than 12 months following the Termination Date, at a level
customary for an executive, to be provided by a firm mutually acceptable to the
Company and the Executive.

Subject to the terms and conditions of this Agreement, payments pursuant to
subparagraphs (a) and (b) next above shall be made in substantially equal
monthly installments beginning within five days following the Termination Date.
To the extent that the Company is required to make any gross-up payments to the
Executive in order to provide the benefits described in subparagraph (c) on a
non-taxable basis, such payments shall be made in the month that the Executive
otherwise has taxable income as a result of such benefits, but in no event later
than the end of the year in which the Executive pays the related taxes.

4



--------------------------------------------------------------------------------



 



     4. Mitigation. The Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise. None of the Company or any of its affiliates shall be entitled to set
off against the amounts payable to the Executive under this Agreement any
amounts owed to the Company or any of its affiliates by the Executive, any
amounts earned by the Executive in other employment after his Termination Date,
or any amounts which might have been earned by the Executive in other employment
had he sought such other employment.
     5. Tax Payments. If:

(a)   any payment or benefit to which the Executive is entitled from the
Company, any affiliate, or trusts established by the Company or by any affiliate
(the “Payments,” which shall include, without limitation, the vesting of an
option or other non-cash benefit or property) are subject to the tax imposed by
section 4999 of the Code or any successor provision to that section; and

(b)   reduction of the Payments to the amount necessary to avoid the application
of such tax would result in the Executive retaining an amount that is greater
than the amount he would retain if the Payments were made without such reduction
but after the reduction for the amount of the tax imposed by section 4999;

then the Payments shall be reduced to the extent required to avoid application
of the tax imposed by section 4999. The Executive shall be entitled to select
the order in which payments are to be reduced in accordance with the preceding
sentence. Determination of whether Payments would result in the application of
the tax imposed by section 4999, and the amount of reduction that is necessary
so that no such tax would be applied, shall be made, at the Company’s expense,
by the independent accounting firm employed by the Company immediately prior to
the occurrence of the Change in Control. Notwithstanding the foregoing, in no
event shall the Executive be entitled to exercise any discretion with respect to
the reduction of payments that are subject to section 409A of the Code and any
such payments shall be reduced, if applicable, in the order in which they would
otherwise be paid or provided (with the payments to be made first being reduced
first) and cash payments shall be reduced prior to any non-cash payments or
benefits.
     6. Other Benefits. Except as may be otherwise specifically provided in an
amendment of this Agreement adopted in accordance with paragraph 10, in the
event of a Covered Termination, the Executive shall not be eligible to receive
any benefits that may be otherwise payable to or on behalf of the Executive
pursuant to the terms of any severance pay arrangement of the Company (or any
affiliate of the Company), including any arrangement of the Company (or any

5



--------------------------------------------------------------------------------



 



affiliate of the Company) providing benefits upon involuntary termination of
employment.
     7. Withholding. All payments to the Executive under this Agreement will be
subject to all applicable withholding of applicable taxes.
     8. Assistance with Claims. The Executive agrees that, for the period
beginning on the Effective Date, and continuing for a reasonable period after
the Executive’s Termination Date, the Executive will assist the Company and its
affiliates in defense of any claims that may be made against the Company or its
affiliates and will assist the Company and its affiliates in the prosecution of
any claims that may be made by the Company or its affiliates, to the extent that
such claims may relate to services performed by the Executive for the Company or
its affiliates. The Executive agrees to promptly inform the Company if he
becomes aware of any lawsuits involving such claims that may be filed against
the Company or its affiliates. The Company agrees to provide legal counsel to
the Executive in connection with such assistance (to the extent legally
permitted), and to reimburse the Executive for all of his reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses. For periods after the Executive’s employment with the Company
terminates, the Company agrees to provide reasonable compensation to the
Executive for such assistance. The Executive also agrees to promptly inform the
Company if he is asked to assist in any investigation of the Company or its
affiliates (or their actions) that may relate to services performed by the
Executive for the Company or its affiliates, regardless of whether a lawsuit has
then been filed against the Company or its affiliates with respect to such
investigation. Any compensation payable to the Executive pursuant to this
paragraph 8 for services provided to the Company shall be paid within ten days
after the Executive provides the applicable services. To the extent that any
reimbursements to be provided pursuant to this paragraph 8 are taxable to the
Executive, such reimbursements shall be paid to the Executive only if (a) the
expenses are incurred and reimbursable pursuant to a reimbursement plan that
provides an objectively determinable nondiscretionary definition of the expenses
that are eligible for reimbursement and (b) the expenses are incurred within two
years following the Termination Date. With respect to any expenses that are
reimbursable pursuant to the preceding sentence, the amount of the expenses that
are eligible for reimbursement during one calendar year may not affect the
amount of reimbursements to be provided in any subsequent calendar year, the
reimbursement of an eligible expense shall be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and the right to reimbursement of the expenses shall not be subject to
liquidation or exchange for any other benefit.
     9. Nonalienation. The interests of the Executive under this Agreement are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Executive or the Executive’s beneficiary.

6



--------------------------------------------------------------------------------



 



     10. Amendment. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof.
     11. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Kansas, without regard to the conflict
of law provisions of any state.
     12. Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
     13. Obligation of Company. Except as otherwise specifically provided in
this Agreement, nothing in this Agreement shall be construed to affect the
Company’s right to modify the Executive’s position or duties, compensation, or
other terms of employment, or to terminate the Executive’s employment. Nothing
in this Agreement shall be construed to require the Company or any other person
to take steps or not take steps (including, without limitation, the giving or
withholding of consents) that would result in a Change in Control.
     14. Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
     15. Successors, Assumption of Contract. This Agreement is personal to the
Executive and may not be assigned by the Executive without the written consent
of the Company. However, to the extent that rights or benefits under this
Agreement otherwise survive the Executive’s death, the Executive’s heirs and
estate shall succeed to such rights and benefits pursuant to the Executive’s
will or the laws of descent and distribution; provided that the Executive shall
have the right at any time and from time to time, by notice delivered to the
Company, to designate or to change the beneficiary or beneficiaries with respect
to such benefits. This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company, subject to the following:

(a)   The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to

7



--------------------------------------------------------------------------------



 



    perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.  
(b)   After a successor assumes this Agreement in accordance with this paragraph
15, only such successor shall be liable for amounts payable after such
assumption, and no other companies (including, without limitation, the Company
and any other predecessors) shall have liability for amounts payable after such
assumption.

(c)   If the successor is required to assume the obligations of this Agreement
under subparagraph (a), the successor shall execute and deliver to the Executive
a written acknowledgment of the assumption of the Agreement.

     16. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below. Such notices, demands, claims and other
communications shall be deemed given:

(a)   in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

(b)   in the case of certified or registered U.S. mail, five days after deposit
in the U.S. mail; or

(c)   in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
to the Company:
Gene Caresia
Vice President, Human Resources
7500 College Blvd., Suite 1000
Overland Park, Kansas 66210
or to the Executive:
Stephen L. Wambold
15405 Knox
Overland Park, KS 66221

8



--------------------------------------------------------------------------------



 



Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.
     17. Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof) shall be settled by final,
binding and non-appealable arbitration in Overland Park, Kansas by three
arbitrators. Except as otherwise expressly provided in this paragraph 17, the
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association (the “Association”) then in effect. One of the
arbitrators shall be appointed by the Company, one shall be appointed by the
Executive, and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the third arbitrator within 30 days of the
appointment of the second arbitrator, then the third arbitrator shall be
appointed by the Association.
     18. Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.
     19. Entire Agreement. Except as otherwise provided herein, this Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior or contemporaneous agreements, if any,
between the parties relating to the subject matter hereof, including, but not
limited to, the Prior Agreement; provided, however, that nothing in this
Agreement shall be construed to limit any policy or agreement that is otherwise
applicable relating to confidentiality, rights to inventions, copyrightable
material, business and/or technical information, trade secrets, solicitation of
employees, interference with relationships with other businesses, competition,
and other similar policies or agreement for the protection of the business and
operations of the Company and its affiliates.
     20. Code Section 409A. Notwithstanding any other provision of this
Agreement to the contrary, if any payment or benefit hereunder is subject to
section 409A of the Code and if such payment or benefit is to be paid or
provided on account of the Executive’s separation from service (within the
meaning of section 409A of the Code) and if the Executive is a specified
employee (within the meaning of section 409A(a)(2)(B) of the Code), such payment
or benefit shall be paid or provided on the later of (a) the first day of the
seventh month following the Executive’s separation from service or (b) the date
on which such payment or benefit would otherwise be paid or provided pursuant to
the terms of this Agreement. To the extent that any payments or benefits under
the Agreement are subject to section 409A of the Code and are paid or provided
on account of the Executive’s termination of employment or service, the
determination as to whether the Executive has had a termination of employment or
service shall be made in accordance with section 409A of the Code and the
guidance issued thereunder.

9



--------------------------------------------------------------------------------



 



     21. Counterparts. This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.
     IN WITNESS THEREOF, the Executive has hereunto set his hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Effective Date.

            EXECUTIVE

FERRELLGAS, INC.
      By           Its               

10